Title: To James Madison from Josef Yznardy, 10 August 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir
						Cadiz 10th. August 1802.
					
					I have the honor & pleasure to acquaint you of my safe arrival at this Place; and thinking to 

proceed to Madrid when I shall restablish myself of my health; I cannot untill my return give you 

information of some small neglects in this Office respecting Lists of arrivals of Vessels and other 

formalities, in consequence of my absence; not doubting and on which you may rely that for said 

period every thing will be and will appear conformable to instructions; mean while I transmit 

herewith Copies of what has passed since my arrival regarding the embarasmts. of our Vessels, 

in consequence of the troubles with the Moors; of wch. I also have given duly advices to Mr. 

Pinckney at Madrid, which hope will meet your approbation.
					The Court of Madrid leaves its Seats the 12 inst. for Barcelona to Marry the Prince of Asturías 

with the Princess of Naples, & the Infanta of Castilla to the Infante of Naples; during said absence 

which will be I suppose about 6 months; little or nothing will be done at Court in foreign Affairs.
					
	The Count of Harrow has obtained a priviledge of exporting from the United States, 

One hundred & Twenty thousand Barrels of Flour in Spanish Bottoms.
					It is for certain the ceading over to the French the Louisianna and New Orleans; a large 

Convoy with French Troops on board has left this last week for some secret Expedition in the 

West Inds., but I think they are gone for the Louisianna, (this is a supposition of mine) as I do 

not see any other object in view.
					Trade here is very dull at present, our paper Money at present 17. Per Cent.  I have the honor 

to be with due respect, Sir, Your most obt. hble Servt.
					
						Josef Yznardy
					
					
						P.S.  I beg that you will make my best respects acceptable to your good & worthy Lady.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
